Case: 13-10175       Document: 00512442412         Page: 1     Date Filed: 11/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 15, 2013

                                     No. 13-10175                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



SHEMIKA D. SPRAGUE, Individual and Next Friend of Minor Child G.S.,

                                                  Plaintiff - Appellant
v.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES; JOE BILL
JONES; CHRISTINE E. CLARDY; PAM S. POLLARD; ELIZABETH
TAYLOR; KRISTYN GONZALES; CONNIE DAVIS;GEORGANNA ECKER;
RUDY RIVAS,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:12-CV-30


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Shemika D. Sprague appeals the district court’s
dismissal of her suit brought pursuant to 42 U.S.C. § 1983 on behalf of herself
and as next friend of her minor child. The complaint also alleged violations of
Texas law. Finding no reversible error, we AFFIRM.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 13-10175       Document: 00512442412          Page: 2     Date Filed: 11/15/2013



                                       No. 13-10175

       Sprague filed the instant suit against the Texas Department of Family and
Protective Services (“DFPS”) and eight DFPS employees in both their official and
individual capacities. Previously, Sprague had filed suit against the instant
defendants,1 making the same factual allegations that are contained in the
instant suit. In the previous suit, the district court dismissed the federal claims
with prejudice and the relevant state law claims were dismissed without
prejudice. Thus, in the instant suit, the district court held that Sprague’s federal
claims are barred by res judicata. Sprague does not challenge that ruling on
appeal. Indeed, Sprague’s brief “assume[s] that the district court’s findings were
correct as to any federal claims Sprague seeks on her own behalf to litigate in
the second action.” Brief at 18 (emphasis in original).
              Claims Brought as “Next Friend”
       Sprague contends that the district court erred in ruling that she was not
qualified to assert claims on behalf of her minor child as a “next friend.”
Sprague relies on Rule 17(c)(2) of the Federal Rules of Civil Procedure, which
provides in pertinent part that: “A minor . . . who does not have a duly appointed
representative may sue by a next friend or by a guardian ad litem. The court
must appoint a guardian ad litem—or issue another appropriate order—to
protect a minor or incompetent person who is unrepresented in an action.” We
affirm the district court’s ruling on the narrow ground that because Sprague is
proceeding pro se, she may not assert claims on behalf of her minor child.2



       1
          Sprague added one defendant, Rudy Rivas, to the instant lawsuit that was not
named in the previous suit. The district court found that Rivas “was and is in privity with one
or more named defendant employers in the first action.” Sprague does not challenge that
ruling on appeal.
       2
          Sprague contends that the district court erred by considering matters outside the
pleadings in its determination that Sprague was not qualified to bring the suit as “next friend”
for her minor child. We need not reach this contention because we conclude that Sprague may
not bring the suit as “next friend” solely on the ground that she is proceeding pro se.

                                               2
    Case: 13-10175     Document: 00512442412      Page: 3   Date Filed: 11/15/2013



                                  No. 13-10175

      In federal court, parties are guaranteed by statute the right to proceed pro
se. See 28 U.S.C. § 1654 (providing that “parties may plead and conduct their
own cases personally or by counsel”). However, this Court has held that a party
could not proceed pro se on behalf of anyone other than himself when he brought
suit on behalf of himself, his wife, and her minor child. Johnson v. Lufkin Daily
News, 48 F. App’x 917 (5th Cir. 2002) (citing § 1654); see also Morgan v. Texas,
251 F. App’x 894, 896 n.2 (5th Cir. 2007) (noting that because the plaintiff was
proceeding pro se, she did not have the authority to assert claims on behalf of the
minor child); Aduddle v. Body, 277 F. App’x 459 (5th Cir. 2008) (holding that
even assuming the grandfather was the legal guardian of the grandchild,
because he was not an attorney, he did not have the authority to represent her
on a pro se basis). Indeed, the “vast majority of our sister circuits” have held
that “non-attorney parents generally may not litigate the claims of their minor
children in federal court.” Myers v. Loudoun Cnty. Public Sch., 418 F.3d 395,
401 (4th Cir. 2005) (string cite omitted). Nonetheless, we have recognized an
exception to this rule, allowing parents to bring suit pro se on behalf of minor
children in an attempt to secure social security benefits. Harris v. Apfel, 209
F.3d 413, 417 (5th Cir. 2000).      In Harris, we distinguished social security
proceedings from the general rule, stating that the minors’ rights would be
adequately protected without legal counsel because those proceedings
“essentially involve the review of an administrative record.”        Id.; see also
Machadio v. Apfel, 276 F.3d 103, 107 (2d Cir. 2002) (allowing a non-attorney
parent to represent a minor child in a social security appeal if the parent has a
sufficient interest in the case and meets basic standards of competence). In
contrast, we are aware of “no comparable exception [that] has ever been
[expressly] recognized for a lawsuit based on § 1983 or general state tort law,”
which are the claims brought in the instant lawsuit. Elustra v. Mineo, 595 F.3d
699, 705 (7th Cir. 2010). Thus, because Sprague was proceeding pro se, we hold

                                        3
     Case: 13-10175       Document: 00512442412          Page: 4     Date Filed: 11/15/2013



                                       No. 13-10175

that the district court did not abuse its             discretion in dismissing without
prejudice the claims Sprague brought as “next friend” on behalf of her minor
child.
               Sprague’s State Law Claims
         The only remaining claims before us are the state law claims that Sprague
brought on her own behalf.3             The district court declined to exercise its
supplemental jurisdiction over Sprague’s pendent state law claims and
dismissed them without prejudice. This Court reviews the decision to decline to
exercise supplemental jurisdiction for an abuse of discretion. Regan v. Starcraft
Marine, LLC, 524 F.3d 627, 631 (5th Cir. 2008). A district court “may decline to
exercise supplemental jurisdiction over a claim under subsection (a) if . . . (3) the
district court has dismissed all claims over which it has original jurisdiction.”
28 U.S.C. § 1367(c)(3). Indeed, if all the federal law claims are dismissed prior
to trial, a district court should dismiss the state law claims. Robertson v.
Neuromedical Center, 161 F.3d 292, 296 (5th Cir. 1998). Further, “the dismissal
of the pendent claims should expressly be without prejudice so that the plaintiff
may refile his claims in the appropriate state court.” Bass v. Parkwood Hosp.,
180 F.3d 234, 246 (5th Cir. 1999) (emphasis in original). As set forth above, the
district court had previously dismissed all the claims over which it had original
jurisdiction. Thus, Sprague has failed to show that the district court abused its
“wide” discretion in declining to exercise its supplemental jurisdiction over
Sprague’s pendent state law claims. Robertson, 161 F.3d at 296.
         For the above stated reasons, the district court’s judgment is AFFIRMED.



         3
          Sprague contends that the district court erred in holding that her state law claims
were barred by res judicata; however, the district court did not hold that her state law claims
were barred by res judicata. Instead, the court declined to exercise supplemental jurisdiction
over her state law claims and dismissed those claims without prejudice, opining that if
“Plaintiffs wish to pursue those claims they must do so in state court.”

                                              4